DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 02/10/2020. Please note Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 20180089791 A1), in view of McDowell (US 20090100125 A1).
Regarding Claim 1, Greenwood discloses a method of facilitating an interactive rendering of a computer image at a remote computer, the method comprising: 
at a first time, obtaining first information of the computer image, the first information comprising pixel information of the computer image at the first time ; 
at a second time after the first time, obtaining second information of the computer image, the second information comprising pixel information of the computer image at the second time (Fig. 3, Vn. [0039] “[0039] At block 204, a new raster map image of the same geographic area at the same zoom level is identified. The new raster map image can correspond to a new version of a raster map tile specified at block 202, for example. In another scenario, the new raster map image corresponds to the same version of the raster map tile, but includes a new layer of information.”); 
generating delta pixel information by comparing the pixel information of the first information with the pixel information of the second information (Fig. 3, diff map. [0040] “Next, the individual pixels of the raster map image already available at the client device and the new raster map image are compared at blocks 206-214… If the difference in the values of these two pixels is within a certain permissible range (or non-existent), the flow proceeds to block 210, where a transparent pixel is generated in the difference raster image at the shared position of the pixels P.sub.i. Otherwise, the flow proceeds to block 212, where the pixel from the new map image is included in the difference raster image at the shared position of the pixels P.sub.i.” [0045] “In other implementations, a description of the difference between the new raster map image and the raster map image available at the client device has a format other than a difference raster map image. For example, the description of this difference can be a list of pixel , 
wherein the delta pixel information is generated to include one or more portions of the pixel information of the second information that are updated since the first information was obtained ([0045] “In other implementations, a description of the difference between the new raster map image and the raster map image available at the client device has a format other than a difference raster map image. For example, the description of this difference can be a list of pixel coordinates and new values: ((x.sub.1, y.sub.1, C.sub.1), (x.sub.2, y.sub.2, C.sub.2), . . . (x.sub.N, y.sub.N, C.sub.N)).”), and 
wherein the delta pixel information is generated to exclude one or more portions of the pixel information of the second information that are unchanged since the first information was obtained ([0045] “the description of this difference can be a list of pixel coordinates and new values” implies that unchanged pixel values are excluded); and 
transmitting the delta pixel information in a format to a front-end client to enable reconstruction of the second information of the computer image at the front-end client ([0041] At block 216, the number of non-transparent pixels in the difference raster map image is compared to a threshold value. If the number exceeds the threshold value, the difference raster map image is transmitted to the client device at block 218. In some embodiments, the difference raster map image is compressed prior to transmissions.).

However, in the same field of endeavor, McDowell discloses transmitting the delta pixel information in a lossless format to a front-end client to enable reconstruction of the second information of the computer image at the front-end client ([0067] “The delta encoding process may encode pixel differences in segments within a raster. The segments may be lossless and represent the exact difference in color value or be lossy to some degree based on a specified tolerance.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of Greenwood with the feature of transmitting the delta information in a lossless format. Doing so could reserve image quality.
Regarding Claim 2, Greenwood-McDowell discloses the method of claim 1, wherein the delta pixel information is generated without using a form of lossy data compression (McDowell [0067] “The delta encoding process may encode pixel differences in segments within a raster. The segments may be lossless and represent the exact difference in color value or be lossy to some degree based on a specified tolerance.”).
Regarding Claim 11, it recites similar limitations of claim 1 but in a medium form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 12, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Claim 20, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 21, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim. (Also see Greenwood Fig. 5 and [0042]-[0046])

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 20180089791 A1), in view of McDowell (US 20090100125 A1), further in view of Kuwahara (US 20180300932 A1).
Regarding Claim 3, Greenwood-McDowell discloses the method of claim 1, wherein: the computer image is formed by a plurality of tiles ([0035] “As one alternative, the threshold value T.sub.TH can define the percentage of the changed pixels in the raster map tile.”). In the same field of endeavor, Kuwahara discloses the one or more portions of the pixel information of the second information that are updated corresponds to at least a first tile of the plurality of tiles, the first tile including at least one pixel that is updated since the first information was obtained; and the one or more portions of the pixel information of the second information that are unchanged corresponds to at least a second tile of the plurality of tiles, the second tile not including at least one pixel that is updated since the first information was obtained ([0049] “For example, in one embodiment, delta color compression is performed on depth and color data on a per-tile basis.” [0144] “With more processing capability on the HMD side 1012, the system 1000 may only need to transmit delta information for some frames (e.g. transmit only modified pixel blocks only from the host side 1011 to the HMD side 1012).”).

Regarding Claim 4, Greenwood-McDowell-Kuwahara discloses the method of claim 3, wherein transmitting the delta pixel information comprises transmitting an identifier of the first tile that identifies a position of the first tile in the computer image (Greenwood [0025] “The raster map tiles 102 and 104A-D can be stored in the map database 18, with the relationships between these raster map tiles indicated by appropriate links or indices, for example.” [0028] “The client device 14 can indicate that the raster map tile 52 has identifier I (which in turn can indicate that the map tile 52 is centered at (X, Y) and has the zoom level Z.sub.i) and version V.sub.M.”).
Regarding Claim 5, Greenwood-McDowell-Kuwahara discloses the method of claim 4, wherein transmitting the delta pixel information further comprises transmitting information indicating a position, in the first tile, of the at least one pixel that is updated since the first information was obtained (Greenwood [0045] “For example, the description of this difference can be a list of pixel coordinates and new values: ((x.sub.1, y.sub.1, C.sub.1), (x.sub.2, y.sub.2, C.sub.2), . . . (x.sub.N, y.sub.N, C.sub.N)).”).
Regarding Claim 6, Greenwood-McDowell-Kuwahara discloses the method of claim 5, wherein transmitting the delta pixel information further comprises transmitting the delta pixel information in a sequential order based on the information indicating the position, in the first tile, of the at least one pixel .
Regarding Claim 13, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.
Regarding Claim 15, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.
Regarding Claim 16, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject this claim.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 20180089791 A1), in view of McDowell (US 20090100125 A1), further in view of Hal Bertram, “Production Rendering Acceleration Techniques” (hereinafter “Bertram”).
Regarding Claim 7, Greenwood-McDowell discloses the method of claim 1, wherein the one or more portions of the pixel information of the second information that are updated since the first information was obtained include at least primary color information or alpha information (McDowell [0048] “Delta encoder may encode RGB data, alpha data (or some other type of data format used to present graphical information) to generate a payload which is transmitted from server 110 to the client 130.”). In the same field of endeavor, Bertram discloses the pixel information further include arbitrary output value (AOV) information other than the primary color information and the alpha information (Page 214, “The three components are output as AOVs (below), and in a compositing system the final image can be recreated using a few mix nodes.” Page 217, “For example, given a scene composed entirely of plastic objects, we can output AOVs for ambient, diffuse, specular colors, and roughness… Additionally, as we are discarding the scene data, we need to retain some information about the geometry of the shading point, so we also output AOVs for positions and normals in world space…”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of Greenwood and McDowell with the feature of including AOV information other than the primary color information and the alpha information into the pixel information. Doing so could allow the user to further adjust and/or optimize the output by mixing the AOVs.
Regarding Claim 8, Greenwood-McDowell-Bertram discloses the method of claim 7, further comprising: storing a first sampling weight value corresponding to at least the primary color information or the alpha information (Bertram page 216, “Kd” for the diffuse color); and storing a second sampling weight value corresponding to the AOV information other than the primary color information and the alpha information (Bertram page 216, “Ks” for the specular value).
Regarding Claim 9, Greenwood-McDowell-Bertram discloses the method of claim 8, wherein the first sampling weight value is different from the second sampling weight value (Bertram page 216, Kd is independent from Ks. Notice that when the weights are equal, the situation is separately disclosed on Bertram page 214 – “Os” is the weight for both diffuse color and specular color).
Claim 10, Greenwood-McDowell discloses the method of claim 1. In the same field of endeavor, Bertram discloses wherein the remote computer is one of a plurality of remote computers for performing the interactive rendering of the computer image (page 227, “A fairly simple extension of this approach is to use multiple hosts to spread the rendering load.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of Greenwood and McDowell with the feature of using multiple hosts to spread the rendering load. Doing so could enhance the rendering efficiency, and it is a well-known technique in the art.
Regarding Claim 17, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject this claim.
Regarding Claim 18, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject this claim.
Regarding Claim 19, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613